Citation Nr: 9907872	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-30 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Basic eligibility to receive educational assistant benefits 
pursuant to Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1991 to July 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 determination by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), denying the veteran's claim seeking 
entitlement to Chapter 30 educational assistance benefits. 


FINDINGS OF FACT

1.  The veteran served on active duty from May 22, 1991, to 
July 30, 1992.  

2.  The veteran was honorably discharged from service for the 
convenience of the Government after serving fewer than 
30 months of her enlistment term of four years.  

3.  The veteran was not released from active duty for a 
service-connected disability, for a preexisting medical 
condition, for a physical or mental condition not 
characterized as disability but interfering with the 
performance of duty, for hardship, or involuntarily for the 
convenience of the Government as a result of reduction in 
force. 


CONCLUSION OF LAW

Basic eligibility to receive educational assistance benefits 
pursuant to Chapter 30, Title 38, United States Code is 
precluded by law.  38 U.S.C.A. § 3011(a)(1)(A) (West 1991); 
38 C.F.R. § 21.7042 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As pertinent to the present appeal, the governing criteria 
specified that after June 30, 1985, an individual must serve 
for at least three years of continuous active duty in the 
Armed Forces in the event that the individual's initial 
obligated period of active duty is for three years or more, 
or must have been discharged following a shorter period of 
active service for a service-connected disability, for a 
medical condition which preexisted service and is determined 
by the Secretary not to be service-connected, for hardship, 
for a physical or mental disorder not characterized as a 
disability and not the result of the individual's own willful 
misconduct but interfering with his/her performance of duty, 
for the convenience of the Government eduction 
in force.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042.  

The evidence of record, specifically the veteran's DD Form 
214, Certificate of Release or Discharge from Active Duty, 
establishes that the veteran served on active duty from 
May 22, 1991, to July 30, 1992, and was honorably discharged 
from service for "other physical/mental condition-
obesity."  Department of Defense data show that the 
veteran's discharge from military service on July 30, 1992, 
was for the convenience of the Government (COG), that she had 
a four-year enlistment period, and that she was not 
involuntarily separated.  A copy of a December 1994 Report of 
Proceedings of the Board for Correction of Naval Records 
discloses that the veteran was advised in December 1991 that 
she had failed to meet prescribed body fat standards.  She 
was subsequently separated from service due to her failure to 
comply with a remedial weight control program.  She separated 
from service in July 1992 with a reenlistment code of "RE-
4", which meant that she was not recommended for 
reenlistment.  The December 1994 Board proceedings found it 
appropriate to change her reenlistment code to "RE-3T", 
which meant that she was eligible for reenlistment except for 
the disqualifying factor of being overweight. 

The veteran contends that the RO improperly denied the 
benefits sought on appeal.  She argues that she is eligible 
for educational benefits under Chapter 30, as she was 
separated for a medical condition, i.e., obesity, which 
preexisted service.  The veteran's representative asserts 
that the veteran was inadvertently and improperly separated 
from active duty under the wrong pretenses.  

At a personal hearing on appeal before a hearing officer at 
the RO in November 1993, the veteran provided a history of 
difficulties she encountered during active duty with her 
service's weight requirements.  She expressed her belief that 
she was unduly discharged for the convenience of the 
Government and asserted that she was making progress towards 
losing weight when separated from service.  

The Board observes that the veteran's initial obligated 
period of active duty was for a period of four years and that 
she was released from active duty after serving 14 months and 
9 days, considerably less than three years required for 
establishing eligibility for the benefits sought.  Thus, her 
eligibility for Chapter 30 educational benefits must be 
determined on the basis of whether she was discharged under 
any of the prescribed circumstances permitting eligibility.  
Significantly, the Board notes that while the veteran was 
discharged for the convenience of the Government, she did not 
complete 30 continuous months of active duty.  Moreover, the 
evidentiary record currently before the Board does not show 
that the veteran was involuntarily discharged from active 
duty because of a reduction in force, for a service-connected 
disability, for hardship, or for a physical or mental 
condition that was not characterized as a disability but was 
interfering with the performance of duty.  Here the Board 
observes that in August 1993, the RO requested the veteran's 
service department to confirm the reason for the veteran's 
separation from service.  By a faxed report of contact dated 
that same month, the service department confirmed the 
veteran's separation code as JFT [failure to meet physical 
standards-obesity] (COG) [convenience of government] and did 
not indicate that this was a condition interfering with duty 
(CIWD).  As well, although she testified that her weight was 
not materially different at enlistment than at discharge, she 
was not officially discharged due to a medical condition 
which preexisted her service.  The discharge document and 
service department information do not establish that the 
veteran's separation was characterized by the service 
department as a medical disability discharge.  Consequently, 
as the veteran served fewer than 30 months and none of the 
alternative statutory criteria discussed above are met, the 
Board concludes the veteran does not meet the minimum service 
requirements for receiving Chapter 30 educational benefits.  

Notwithstanding any of the aforementioned provisions, an 
individual who was involuntarily separated after February 2, 
1991, may be entitled to Chapter 30 benefits under 
38 U.S.C.A. § 3018(A) and 38 C.F.R. § 21.7045 provided 
certain criteria are met.  In this case, the veteran's 
service department has indicated in the above-referenced 
August 1993 fax report, the veteran was not involuntarily 
separated from service; thus, she is not eligible for 
Chapter 30 benefits under 38 U.S.C.A. § 3018(a) on an 
alternative basis.  

With regard to the veteran's testimony and the arguments by 
the veteran's representative to the effect that the veteran 
was unjustly discharged, the United States Court of Veterans 
Appeals, now the United States Court of Appeals for Veterans 
Claims (Court) has held that any disagreement a veteran may 
have with a discharge classification must be raised with the 
Board for the Correction of Military Records, not with VA.  
Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  See also 
10 U.S.C. § 1552(a)(1) (indicating that the secretary of a 
military department may change a military record to correct 
an error or to remove an injustice.)  Should the veteran 
succeed in challenging the reason for a discharge through the 
proper channels then she must satisfy the unambiguous 
eligibility criteria stated above.  At this point, however, 
she has failed to prove that she is eligible for educational 
benefits based on her discharge classification.  

Finally, with respect to the veteran's contributions to the 
Chapter 30 program from her military pay, the controlling 
statute specifies that these contributions shall revert to 
the United States Treasury.  38 U.S.C.A. § 3011(b) (West 
1991).  Consequently, the Board finds the VA has no control 
over these funds and no statutory authority to refund them.  
See Harvey, supra.  However, the veteran may wish to seek (if 
she has not already done so) a refund of these funds from the 
Department of the Navy or the Department of Defense.


In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

The appeal is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

